DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 112:
	Applicant’s amendment is considered to have overcome the rejection. Accordingly, the rejection has been withdrawn.

Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burns (US 2010/0281539 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 2017/0032114 A1) in view of Du (US 2015/0242605 A1), Kaehler (US 2017/0351909 A1), and Burns (US 2010/0281539 A1).

Regarding claim 1, Turgeman discloses: A system for bot detection and denial during electronic authentication, the system comprising: 
one or more memory devices having computer readable code store thereon; and 
one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code (e.g., FIG. 1 of Turgeman with respect to computer modules) to: 
receive a request from a user application to provide bot detection for electronic authentications; 
Refer to at least [0005], [0075]-[0076], and/or [0127] of Turgeman with respect to an application requiring authentication. 
access a user device associated with the user application and link, via a communicable linkage into the user device; 
Refer to at least [0042] of Turgeman with respect to exemplary user devices such as a mobile device or wearable device. 
identify the user device movements and store the movements as regular movements associated with the user device creating a baseline activity functionality of the user device,
Refer to at least [0023], [0053], [0072], [0074], [0024], [0092], [0132], [0135], [0150]-[0151], and [0153]-[0155] of Turgeman with respect to building a behavioral profile for a user, including various kinds of motion, acceleration, and gesture data. 
wherein identifying the user device movements further comprises integrating within the user device and identifying regular physical motions of the user device including a speed the user device moves, a directions the user device moves, a time the user device is still and a time the user device is moving;
Refer to at least [0148] of Turgeman with respect to velocity / speed; [0030], [0058], [0071] with respect to direction; [0048]-[0051], [0132], and [0136] with respect to timestamps associated with motion sensor readings for determining periods of motion. 
trigger one or more bot detection identifiers upon indication of authorization request processing, wherein the one or more bot detection identifiers includes requiring at least a verified liveness of a user associated with the authorization request processing by performing a real-time video stream and and identifying user device movements in combination to create a baseline activity functionality of the user device; 
Refer to at least [0044] and [0093] of Turgeman with respect to bot detection; liveness.
Refer to at least [0076] and [0124] of Turgeman with respect to liveness requirements for authentication.
Refer to at least [0132]-[0137] of Turgeman with respect to determining liveness associated with image or video authentication and device physical traits. 
Refer to at least [0053] of Turgeman with respect to user profile construction.
extract and retrieve the verified liveness from the user application via the communicable linkage; 
determine liveness of generation of the authorization request processing based on a non-irregularity determination of the one or more bot detection identifiers, wherein the one or more bot detection identifiers identify the liveness of the user based on the real- time video stream and the user device movements; and 
authorize authentication request as human and not bot generated.
Refer to at least [0146] of Turgeman with respect to enhancing liveness verification.
Refer to at least [0125]-[0130] and [0132]-[0137] of Turgeman with respect to incorporating the motion/acceleration/gesture behavioral profile as part of a liveness test such as that for a facial authentication. 
Turgeman does not appear to disclose: wherein authorizing the authentication request is actionable for a period of time based on the determined liveness. Turgeman further does not disclose: requiring a verified identification document of the user to be presented in the real-time video stream, wherein the verified identification document further comprises a driver's license, military identification, or physical government issued identification instrument; extract and retrieve the verified liveness and the verified identification document;  trigger a network interaction bot detection identifier, wherein the network interaction bot detection identifier comprises identifying network interactions of the user; based on the network interactions, determine a network presence of the user. However, Turgeman in view of Du discloses: wherein authorizing the authentication request is actionable for a period of time based on the determined liveness;
Refer to at least FIG. 3, [0035]-[0036], and [0058] of Du with respect to continuous authentication and mistrust; requiring re-authentication after a time period.
Turgemen-Du in view of Kaehler further discloses: requiring a verified identification document of the user to be presented in the real-time video stream, wherein the verified identification document further comprises a driver's license, military identification, or physical government issued identification instrument; extract and retrieve the verified liveness and the verified identification document;
Refer to at least the abstract, FIG. 12A-B, FIG. 13, and [0139]-[0147] of Kaehler with respect to verifying a user biometric and user identity document in the same video; user identity verification.
Finally, Turgeman-Du-Kaehler in view Burns discloses: trigger a network interaction bot detection identifier, wherein the network interaction bot detection identifier comprises identifying network interactions of the user; based on the network interactions, determine a network presence of the user.
Refer to at least the abstract and [0030] of Burns with respect to determining user versus bot behavior for a network session using network session metrics. 
The teachings of both Turgeman, Du, and Kaehler concern liveness and spoof detection and are considered to be within the same field of endeavor and combinable as such. The teachings of Burns likewise concern detecting fake users and bots. Further, at least [0049] of Du recites “network behavior” as an example of behavioral consistencies.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Turgeman to include re-authentication after a period for at least the reasons discussed in [0003]-[0004] and the cited portions of Du. It further would have been obvious to modify the teachings to include verifying a user biometric and identity document in the same video for at least the purpose of increased security (i.e., additional factors of authentication). Finally, it would have been obvious to include network behavior for bot detection for at least the purpose of increasing security (i.e., additional metrics and monitoring for preventing a greater variety of threats and spoofs).

Regarding claim 2, Turgeman-Du-Kaehler-Burns discloses: The system of claim 1, wherein one or more bot detection identifiers comprise a device movement bot detection identifier, wherein the device movement bot detection further comprises requesting the user to move the user device in a specific pattern or during a time period for confirmation of liveness.
Refer to at least [0087]-[0088], [0076], [0095], and [0129] of Turgeman with respect to requesting specific gestures and/or movement patterns. 

Regarding claim 3, Turgeman-Du-Kaehler-Burns discloses: The system of claim 1, wherein one or more bot detection identifiers comprise a device motion irregularity bot detection identifier, wherein the device motion irregularity bot detection identifier further comprises comparing the regular movements associated with the user device with movements at the time of the authorization request and a period of time before the authorization request to identify a regularity in the movements associated with the user device for confirmation of liveness.
Refer to at least [0053], [0105]-[0106] and [0136] of Turgeman with respect to building the behavioral profile over a period of time; comparison to the profile.  

Regarding claim 5, Turgeman-Du-Kaehler-Burns discloses: The system of claim 1, wherein one or more bot detection identifiers comprise a real-time video stream bot detection identifier, wherein the real-time video stream bot detection identifier further comprises requesting the user to generate a real-time video stream of the user or user surroundings for confirmation of liveness.
Refer to at least [0125] and [0136] of Turgeman with respect to a video stream for liveness and authentication. 

Regarding claim 6, Turgeman-Du-Kaehler-Burns discloses: The system of claim 1, further comprising denying the authorization request based on irregularities determined from one or more of the one or more bot detection identifiers.
Refer to at least [0044] and [0093] of Turgeman with respect to behavior indicative of a bot; bot detection. 

Regarding claim 7, it is rejected for substantially the same reasons as claim 1 above (i.e., refer to the citations with respect to liveness).

Regarding independent claim 8, it is substantially similar to elements of independent claim 1, and is therefore likewise rejected. 

Regarding claims 9-10 and 12-14, they are substantially similar to claims 2-3 and 5-7 above, and are therefore likewise rejected. 

Regarding independent claim 15, it is substantially similar to elements of independent claim 1, and is therefore likewise rejected. 

Regarding claims 16-17 and 19-20, they are substantially similar to claims 2-3 and 5-6 above, and are therefore likewise rejected. 

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman-Du-Kaehler-Burns as applied to claims 1-3, 5-10, 12-17, and 19-20 above, and further in view of Davis (US 2014/0123249 A1).

Regarding claim 4, Turgeman-Du-Kaehler-Burns does not disclose: wherein the network interaction bot detection identifier further comprises identifying a name associated with the authorization request and comparing the name to network interactions under that name for confirmation of liveness. However, Turgeman-Du-Kaehler-Burns in view of Davis wherein the network interaction bot detection identifier further comprises identifying a name associated with the authorization request and comparing the name to network interactions under that name for confirmation of liveness.
Refer to at least the [0031], [0035], FIG. 3, and [0051] of Davis with respect to a behavioral fingerprint associated with a user, the fingerprint including a variety of metrics such as entity interactions, communication modes employed, transactions, and so forth. 
The teachings of Turgeman-Du-Kaehler-Burns and Davis concern user authentication and behavioral profiling, and are considered to be combinable as such. Further, at least the teachings of Du (e.g., paragraph 49) and Burns (e.g., paragraph 30) concern network behavior profiles. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Turgeman-Du-Kaehler-Burns to include a user behavioral fingerprint as part of a “normal user” behavior because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., a normal behavior profile per user).

Claims 11 and 18 are substantially similar to claim 4 above, and are therefore likewise rejected.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432